WHITING, J.
The question presented upon this appeal is! the same as that presented in State v. Schamber, Dubs, et. al., 165 N. W. 241, this being an appeal from 'an order sustaining a demurrer to a complaint wherein the state claims the right to recover interest received by the defendant Schmaber upon funds-of the state deposited by said Schamber in various banks during his -term -of office as state treasurer, which, term succeeded the one referred to in the complaint in State v. Schamber, Dubs, et al. For all the reasons set forth in -our decision in State v. Schamber, Dubs, et al., the order appealed from herein is reversed.
P’OEDEY, J., dissents.